 



Exhibit 10.1

 

uSell.com, Inc.

Amendment to the 2008 Equity Incentive Plan

 

 

uSell.com, Inc. amends its 2008 Equity Incentive Plan (the “Plan”) as follows:

 

Section 4 of the Plan shall be deleted and replaced by the following:

 

4. Common Stock. The Common Stock subject to Stock Rights shall be authorized
but unissued shares of Common Stock, par value $0.0001, or shares of Common
Stock reacquired by the Company in any manner, including purchase, forfeiture or
otherwise. The aggregate number of shares of Common Stock which may be issued
pursuant to the Plan is 1,382,023 subject to adjustment as provided in Section
14. Any such shares may be issued under ISOs, Non-Qualified Options, Restricted
Stock, RSUs or SARs, so long as the number of shares so issued does not exceed
the limitations in this Section. If any Stock Rights granted under the Plan
shall expire or terminate for any reason without having been exercised in full
or shall cease for any reason to be exercisable in whole or in part, or if the
Company shall reacquire any unvested shares, the unpurchased shares subject to
such Stock Rights and any unvested shares so reacquired by the Company shall
again be available for grants under the Plan.

 

 

 

